SUMMARY ORDER
Plaintiff Lyudvig Gorokhovsky appeals from the judgment of the District Court dismissing his complaint in favor of defendants. Gorokhovsky’s suit alleged that the New York City Housing Authority and its employees (jointly, “NYCHA”) unlawfully engaged in employment discrimination based upon his race, national origin, and age; created a hostile work environment; and retaliated against him for exercising his First Amendment rights. He brought claims under the Age Discrimination in Employment Act, 29 U.S.C. §§ 621 et seq. (“ADEA”); Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq. (“Title VH”); 42 U.S.C. §§ 1981, 1983 and 1985; the New York State Human Rights Law, N.Y. Exec. Law § 296 (“NYSHRL”); the New York City Human Rights Law, N.Y.C. Admin. Code §§ 8-101 et seq. (“NYCHRL”); and the First Amendment to the United States Constitution. We assume the parties’ familiarity with the underlying facts, procedural history, and the issues on appeal.
We review a district court’s Rule 12(b)(6) dismissal of a complaint de novo. See Famous Horse Inc. v. 5th Ave. Photo Inc., 624 F.3d 106, 108 (2d Cir.2010). The complaint must plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). Although all allegations contained in the complaint are assumed to be true, this tenet is “inapplicable to legal conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009). A claim will have “facial plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.
The District Court granted defendants’ motion to dismiss the complaint as to all but one claim for failure to exhaust administrative remedies, untimeliness, and failure to state a claim on which relief could be granted. (The single remaining claim was a discriminatory pay claim, which Go-rokhovsky later voluntarily withdrew with prejudice.)
We reverse the District Court’s dismissal of the NYCHRL claims asserted in Count Nine, because it improperly applied the same standard as in its analysis of the ADEA, Title VII, and NYSHRL claims. See Gorokhovsky v. City of New York, No. 10 Civ. 8848(LBS), 2011 WL 2019423, at *6 n. 5 (S.D.N.Y. May 19, 2011) (citing Leibowitz v. Cornell Univ., 584 F.3d 487, 498 n. 1 (2d Cir.2009)). However, as we recently clarified, the New York City Council changed the standard that applies to discrimination claims brought under the NYCHRL by statute in 2005. See Mihalik v. Credit Agricole Cheuvreux N. Am., Inc., 715 F.3d 102, 108-09 (2d Cir.2013) (citing Local Civil Rights Restoration Act of 2005, N.Y.C. Local L. No. 85). We held that claims under the NYCHRL are to be evaluated separately from federal and state law claims and given liberal, independent construction. Id. at 109.
*102To state a claim for discrimination under the NYCHRL, a plaintiff must only show differential treatment of any degree based on a discriminatory motive; “the NYCHRL does not require either materially adverse employment actions or severe and pervasive conduct.” Id. at 114. In a hostile work environment claim under the NYCHRL, “even ‘a single comment’ may be actionable in appropriate circumstances.” Id. (quoting Williams v. N.Y.C. Hous. Auth., 61 A.D.3d 62, 872 N.Y.S.2d 27, 40-41 & n. 30 (1st Dep’t 2009)). And to prevail on a retaliation claim under the NYCHRL, a plaintiff need only show that he “took an action opposing [his] employer’s discrimination, and that, as a result, the employer engaged in conduct that was reasonably likely to deter a person from engaging in such action.” Id. at 112 (citation omitted).
At the pleadings stage and under such a liberal construction, we conclude that Go-rokhovsky has stated plausible claims under the NYCHRL for discrimination on the basis of national origin and age; a hostile work environment; and retaliation. Accordingly, we reverse the District Court’s dismissal of the NYCHRL claims. However, because we conclude that there are no remaining viable federal claims, we decline to exercise supplemental jurisdiction. See 28 U.S.C. § 1367. Accordingly, Gorokhovsky’s claims under the NYCHRL are dismissed without prejudice to his pursuing them in state court.
As to all of Gorokhovsky’s remaining claims, we have conducted an independent and de novo review of the record, and conclude that the District Court properly granted the defendants’ motion. As to those claims, we affirm substantially for the reasons stated by the District Court in its thorough opinion of May 18, 2011.
CONCLUSION
We have considered Gorokhovsky’s remaining arguments on appeal and find them to be without merit. For the reasons set out above, we AFFIRM IN PART AND REVERSE IN PART the May 19, 2011 judgment of the District Court. In the absence of a viable federal claim, we decline to exercise supplemental jurisdiction over Gorokhovsky’s claims under the NYCHRL, and dismiss them without prejudice.